Title: Thomas Jefferson to Samuel L. Mitchill, 20 February 1817
From: Jefferson, Thomas
To: Mitchill, Samuel Latham


          
            Monticello Feb. 20. 17.
          
          Th: Jefferson returns his thanks to Dr Mitchell for the print of Asiatic antiquities he has been so kind as to send him, which, however unintelligible to him, is still a curiosity. he is happy in the occasion it has presented of a mutual recognition of former fellowship in service, and of renewing to him the assurance of his constant esteem & respect.
        